Citation Nr: 0944002	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  06-05 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado


THE ISSUE

Whether the RO properly discontinued the 100 percent rating 
for prostate cancer, and assigned ratings for residuals of 
prostate cancer, status post high-dose brachytherapy, of 20 
percent from January 1, 2007, and 40 percent from January 8, 
2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to March 
1972.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2006 rating decision in which the RO 
discontinued the 100 percent rating assigned for the 
Veteran's service-connected prostate cancer, status post 
high-dose brachytherapy, and assigned a rating of 20 percent 
disabling, effective January 1, 2007.  In November 2006, the 
Veteran filed a notice of disagreement (NOD).  A statement of 
the case (SOC) was issued in July 2007.

In September 2007, the Veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  

The Board has accepted the Veteran's September 2007 Board 
hearing transcript as a timely substantive appeal with the 
issue of entitlement to a rating in excess of 20 percent for 
residuals of prostate cancer.  

In March 2008, the Board denied a claim for service 
connection and remanded the claim for a higher rating for 
residuals of prostate cancer to the RO, via the Appeals 
Management Center (AMC) in Washington, DC, for further 
action, to include additional development of the evidence.  
After completing the requested development, the AMC granted a 
rating of 40 percent for residuals of prostate cancer, from 
January 8, 2009, but denied any higher rating before or after 
that date (as reflected in a May 2009 supplemental SOC 
(SSOC)), and returned the appeal to the Board for further 
consideration.

Although the AMC granted a higher rating during this appeal, 
inasmuch as a higher rating is available for prostate cancer 
and its residuals before and after January 9, 2009, and the 
Veteran is presumed to seek the maximum available benefit for 
a disability, the claim for higher ratings remains viable on 
appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); 
AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the matters herein decided have been accomplished.  

2.  In May 2005, the RO, inter alia, granted service 
connection and assigned a 100 percent rating for prostate 
cancer (as due to herbicide exposure), effective December 22, 
2004.

3.  Following March 2005 brachytherapy for prostate cancer, a 
March 2006 VA examination revealed no evidence of recurrence 
with voiding every 2 to 3 hours.

4.  In an April 2006 rating decision, the RO, inter alia, 
proposed a reduction in the rating for the Veteran's service-
connected prostate cancer from 100 percent to 10 percent; the 
RO notified the Veteran of this proposed action in a 
corresponding April 2006 letter.

5.  In an October 2006 rating decision, the RO discontinued 
the 100 percent rating for prostate cancer, and assigned a 20 
percent rating for residuals, status post high-dose 
brachytherapy, effective January 1, 2007.

6.  From January 1, 2007 through September 12, 2007, the 
Veteran's service-connected residuals have included 
complaints of awakening to void 3 times per night, with a 
daytime voiding interval of one hour or greater; the 
requirement of absorbent materials that must be changed 2 to 
4 times per day was not shown.  

7.  Since September 13, 2007, the Veteran's service-connected 
residuals have include complaints of awakening to void 5 
times per night; the requirement of absorbent materials that 
must be changed greater than 4 times per day has not been  
shown, nor the use of an appliance for continual urine 
leakage, post surgical urinary diversion, urinary 
incontinence, or stress incontinence.  

8.  There has been no local reoccurrence or metastasis of the 
Veteran's prostate cancer, nor has there been evidence that 
the Veteran has suffered from renal dysfunction as a residual 
of his prostate cancer, status post high-dose brachytherapy.


CONCLUSIONS OF LAW

1.  The RO's discontinuance of the 100 percent rating for 
prostate cancer, from January 1, 2007, was proper.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 4.115a, 
4.115b, Diagnostic Code 7528 (2009). 

2.  The criteria for a rating in excess of 20 percent for 
residuals of prostate cancer, status post high-dose 
brachytherapy, for the period from January 1, 2007 through 
September 12, 2007, are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 
4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2009).

3.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for assignment of a 40 percent but no higher 
rating for residuals of prostate cancer, status post high-
dose brachytherapy, are met as of September 13, 2007.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.115a, 4.115b, Diagnostic 
Code 7528 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

The Board observes that an April 2006 pre-rating notice 
letter, which accompanied the rating decision proposing to 
decrease the rating for prostate cancer, provided the Veteran 
with notice of the proposed reduction and informed him that 
he could submit medical or other evidence to show why the 
reduction should not be made.  The letter explained that this 
evidence could be a statement from a physician with detailed 
findings about his condition.  He was also notified that he 
could request a personal hearing so that he could provide 
testimony on this matter.  He was also notified that if he 
did not request a hearing or submit additional evidence 
within 60 days, the RO would make a decision based on the 
evidence of record.

In a May 2008 post-rating letter, the RO provided notice to 
the Veteran explaining what information and evidence was 
needed to substantiate the claim for a higher rating, what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA; 
this letter also provided the Veteran with information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  The 
July 2007 SOC set forth the pertinent rating criteria for 
evaluating prostate cancer and its residuals.

After issuance of the May 2008 letter, and opportunity for 
the Veteran to respond, the May 2009 SSOC reflects 
readjudication of the claim.  Hence, the Veteran is not shown 
to be prejudiced by the timing of the latter notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided..  Pertinent medical 
evidence associated with the claims file consists of service, 
VA and private treatment records, and the reports of March 
2006 and January 2009 VA examinations.  Also of record and 
considered in connection with the appeal is the transcript of 
the Veteran's September 2007 Board hearing, along with 
various written statements provided by the Veteran, and by 
his friends and representative, on his behalf.  The Board 
also finds that no additional RO action to further develop 
the record is warranted. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters herein decided, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

A.  Discontinuation of the 100 percent rating

Adjudication of the claims currently before the Board 
essentially involves two questions: first, whether the 
discontinuance of the 100 percent rating for prostate cancer 
was proper; and, if so, whether the ratings assigned for 
residuals of prostate cancer, status post high-dose 
brachytherapy-20 percent (from January 1, 2007), and 40 
percent (from January 8, 2009)-were proper. 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  
In this case, the RO has already assigned staged ratings for 
the Veteran's disability; hence, the following analysis is 
undertaken with consideration of whether any higher 
rating(s), or further staged rating, is warranted.  

Initially, the Board notes that a 100 percent rating was 
assigned under Diagnostic Code 7528, for malignant neoplasms 
of the genitourinary system.  The note following this 
diagnostic code indicates that, following the cessation or 
surgery, chemotherapy, or other therapeutic procedure, the 
rating of 100 percent shall continue with a mandatory VA 
examination at the expiration of six months.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of 38 C.F.R. § 3.105(e).  
If there has been no local reoccurrence or metastasis, then a 
veteran's cancer is rated based on residuals as voiding 
dysfunction or renal dysfunction, whichever is the 
predominant disability.  38 C.F.R. § 4.115b.

In this case, the evidence shows that the Veteran's treatment 
for prostate cancer consisted of high-dose brachytherapy 
performed in March 2005.  The Veteran was scheduled for a VA 
examination in March 2006, more than six months following 
this therapy.  On examination, it was noted that the Veteran 
was voiding every 2 to 3 hours.
 
The provisions of 38 C.F.R. § 3.105(e) provide for the 
reduction in evaluation of a service-connected disability 
when warranted by the evidence but only after following 
certain procedural guidelines.  First, there must be a rating 
action proposing the reduction and notice giving a veteran 60 
days to submit additional evidence and 30 days to request a 
predetermination hearing.  If a hearing is not requested and 
reduction is considered to be still warranted, a rating 
action will be taken to effectuate the reduction.  38 C.F.R. 
§ 3.105(e), (i)(2).  The effective date of the reduction will 
be the last day of the month in which a 60 day period from 
the date of notice to a veteran of the final action expires.  
38 C.F.R. § 3.105(e).

As mentioned, the Veteran was notified of the RO's intent to 
discontinue the 100 percent rating for service-connected 
residuals of prostate cancer by letter dated on April 4, 
2006.  He did not request a hearing regarding this issue.  
Final action to reduce the 100 percent rating to 20 percent 
was taken pursuant to 38 C.F.R. § 3.105(e) in October 2006.  
The Veteran was informed of this decision by letter dated on 
October 23, 2006.  The reduction was made effective beginning 
January 1, 2007.

Based on a review of this procedural history, it appears that 
the RO complied with all of the requirements 38 C.F.R. § 
3.105(e).  The Veteran was notified of his rights.  He was 
given an opportunity for a hearing and time to respond.  
Moreover, the reduction was made effective no sooner than 
permitted by current law and regulations ("the last day of 
the month in which a 60-day period from the date of notice to 
the beneficiary of the final action expires").  38 C.F.R. § 
3.105(e).  The Veteran has not asserted that these procedural 
provisions were not followed.  Thus, the Board finds that the 
RO appropriately followed the procedural actions to 
accomplish the discontinuance of the 100 percent rating, 
which resulted in a reduction of the Veteran's benefits.

Turning to the propriety of the discontinuance of the 100 
percent rating, the Veteran has not asserted, and the 
evidence does not show, that the Veteran received surgery, 
chemotherapy, or other therapeutic procedure for prostate 
cancer after the high-dose brachytherapy in March 2005.  The 
March 2006 and January 2009 examination reports revealed no 
malignancy or active cancer.  Thus, effective January 1, 
2007, the RO appropriately discontinued the 100 percent 
rating, and rated the Veteran on the basis of the residuals 
of prostate cancer, as directed by 38 C.F.R. § 4.115b, 
Diagnostic Code 7528.  [Parenthetically, the Board notes that 
regulatory provisions normally applicable to reductions from 
100 percent, and for rating reductions in general, are not 
applicable where, as here, the reduction is mandated by 
expiration of a time period set forth in the rating schedule.  
See Rossiello v. Principi, 3 Vet. App. 430 (1992); 38 C.F.R. 
§§ 3.343, 3.344 (2009).]

B.	Ratings for Prostate Cancer Residuals

The Board notes, at the outset, that service connection has 
been established, and a separate rating assigned, for the 
Veteran's erectile dysfunction with Peyronie's disease 
associated with residuals of prostate cancer.  However, these 
problems are not the subjects of the ratings under 
consideration, and have not been considered in connection 
with the current appeal.  

As noted above, if there has been no local reoccurrence or 
metastasis, then a veteran's cancer is rated based on 
residuals as voiding dysfunction or renal dysfunction, 
whichever is the predominant disability.  38 C.F.R. § 4.115b.

In this case, renal dysfunction is not shown.  Voiding 
dysfunction is rated by the particular condition as urine 
leakage, frequency, or obstructed voiding.  38 C.F.R. 
§ 4.115a.  

Continual urine leakage, post surgical urinary diversion, 
urinary incontinence, or stress incontinence warrants a 60 
percent rating when it requires the use of an appliance or 
the wearing of absorbent materials which must be changed more 
than 4 times per day.  If absorbent materials are required 
which must be changed 2 to 4 times per day, a 40 percent 
rating is warranted.  If absorbent materials are required 
which must be changed less than 2 times per day, a 20 percent 
rating is warranted.  Id. 

Daytime voiding interval less than one hour, or; awakening to 
void five or more times per night warrants a 40 percent 
rating.  Daytime voiding interval between one and two hours, 
or; awakening to void three to four times per night warrants 
a 20 percent rating.  Daytime voiding interval between two 
and three hours, or; awakening to void two times per night 
warrants a 10 percent rating.  Id.  

1.  Period from January 1, 2007 through September 12, 2007

Considering the pertinent evidence in light of the above, the 
Board finds that a rating greater than 20 percent for the 
Veteran's residuals of prostate cancer is not warranted at 
any point from January 1, 2007 through September 13, 2007, as 
the criteria for a higher rating were not met.  

A private treatment record from November 2006 reflects that 
at that time the Veteran occasionally had to void every hour 
and that he had nocturia 3 times per night.  In August 2007, 
the Veteran again told a private physician that he had 
nocturia around 3 times per night.  

The evidence in this case simply does not establish that, at 
any time  from January 1, 2007 through September 12, 2007, 
the Veteran required absorbent materials that must be changed 
2 to 4 times per day, or that he had a daytime voiding 
interval less than one hour or awakened to void five or more 
times per night.  In fact, during this period the Veteran 
indicated that he had nocturia around 3 times per night.  
While the Veteran occasionally had to void every hour, the 
evidence does not reflect that his daytime voiding interval 
was less than one hour.   

2.  Period from September 13, 2007

Considering the pertinent evidence in light of the above, the 
Board finds that, resolving all reasonable doubt in the a 
Veteran's favor, a 40 percent but no higher rating  for the 
Veteran's residuals of prostate cancer is warranted from 
September 13, 2007. 

During the Veteran's September 13, 2007 Board hearing, he 
testified that he drinks less fluids because he has to 
urinate often; he had no problems with dehydration.  He 
reported that he wore absorbent materials that he changed as 
needed.  He noted that he may have leakage when he strains or 
coughs and that his pad changing varied.  When asked by his 
representative if he changed his pads 4 to 5 times per day, 
the Veteran responded that if needed he did.  The Veteran 
indicated that he tried to urinate every hour, but did not 
always go.  He stated that he had nocturia 4 to 5 times per 
night.

In a May 2008 statement, the Veteran reported that he has to 
urinate every 1 to 2 hours and that he has nocturia 3 to 5 
times per night.  He reported leakage occurring sometimes 3 
to 4 times in a day.

The Veteran was afforded a VA examination in January 2009.  
The examiner noted that the Veteran's residuals of prostate 
cancer caused no employment impairment.  The Veteran used 3 
to 5 absorbent pads per day, averaging 4; he voided every 1 
to 2 hours and had nocturia 4 times per night.  The Veteran 
also noted having night sweats and hot flashes.    

The Board points out that the Veteran's statements during his 
September 13, 2007 Board hearing are the first evidence 
indication of his entitlement to a 40 percent rating, and the 
Board finds these statements to be credible.  At the time of 
the hearing, the Veteran reported having nocturia 4 to 5 
times per night.  Thereafter, the evidence shows that the 
Veteran required the use of absorbent materials which had to 
be changed at least 2 times per day.  Resolving reasonable 
doubt in the Veteran's favor, the Board finds that he 
warrants a 40 percent rating under 38 C.F.R. § 4.115a because 
he awakens five time per night to void and needs to use 
absorbent materials that must be changed at least 2 times per 
day.  The proper effective date for the award of a 40 percent 
rating is September 13, 2007 as the evidence does not show 
that the criteria for a higher rating were met prior to that 
date.  

The above notwithstanding, the Board fins that a rating in 
excess of 40 percent is not warranted for residuals of 
prostate cancer at any point since September 13, 2007.  In 
this regard, none of the evidence has suggested that the 
Veteran must use an appliance for continual urine leakage, 
post surgical urinary diversion, urinary incontinence, or 
stress incontinence.  The Veteran does wear absorbent pads; 
however, the preponderance of the evidence is against a 
finding that he must change his pads 5 or more times per day.  
The Board recognizes that on questioning by his 
representative at his hearing, the Veteran indicated that he 
may change his pads 5 times in a day if needed.  However, 
this was the number chosen by the representative, and not the 
Veteran.  In his statement to the Board, the Veteran 
indicated that he has leakage sometimes 3 to 4 times per day.  
During his VA examination, he indicated that he used 3 to 5 
pads per day; it was noted that he averaged 4 pads per day.  
Thus, the evidence of record suggests that the Veteran must 
change his absorbent pads 4 times per day.  

C.  Conclusion

For all the foregoing reasons , the Board must conclude that 
the RO properly discontinued the 100 percent rating for 
prostate cancer, and that no more than a 20 percent rating ia 
assignable for residuals at issue from January 1, 2007, and 
that a 40 percent but no higher rating for such residuals is 
warranted from September 13, 2007..

The Board has considered the applicability of other 
diagnostic criteria for rating the Veteran's prostate cancer 
residuals at issue; however, the Board finds no criteria that 
would allow for ratings in excess of those already assigned.  
In this regard, renal dysfunction is not shown, nor is 
urinary retention requiring catheterization or recurrent 
symptomatic urinary tract infection requiring 
drainage/frequent hospitalization, and/or requiring intensive 
management.  As such, no higher ratings are warranted when 
considering the criteria contained in 38 C.F.R. § 4.115a.  

As indicated, in reaching the above-noted conclusions, the 
Board has considered the assertions of the Veteran (as well 
as those advanced by his representative, on his behalf).  The 
Board notes that the lay statements from the Veteran's 
friends that he has submitted have no bearing on this appeal, 
as they do not address the matters under consideration.

In reaching the above determinations, the Board also has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3; Gilbert v. Derwinki, 1 Vet. App. 49, 53-56 (1990).  
While the Board has resolved reasonable doubt in the 
Veteran's favor in assigning a 40 percent rating from 
September 13, 2007, the Board also finds that the 
preponderance of the evidence is against assignment of a 
rating in excess of 20 percent for the period from January 1, 
2007 through September 12, 2007, or in excess of 40 percent 
from September 13, 2007.


ORDER

A rating in excess of 20 percent for residuals of prostate 
cancer, status post high-dose brachytherapy, from January 1, 
2007 through September 12, 2007, is denied.

A 40 percent rating for residuals of prostate cancer, status 
post high-dose brachytherapy, from September 13, 2007, is 
granted, subject to the legal authority governing the payment 
of compensation benefits.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


